     Case 5:20-cv-01791-JGB-KK Document 11 Filed 01/12/21 Page 1 of 2 Page ID #:46



 1

 2

 3

 4                                                                 JS-6
 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11

12   Shawn Bedwell,                             Case No.: 5:20-cv-01791-JGB-KKx
13                 Plaintiff,
14       v.
15                                              ORDER FOR DISMISSAL WITH
     C.P.I. Properties, a California limited    PREJUDICE
     partnership; and Does 1-10,
16
                   Defendants.                  Action Filed: August 31, 2020
17
                                                Trial Date:   Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                                 1
                                ORDER FOR DISMISSAL WITH PREJUDICE
     Case 5:20-cv-01791-JGB-KK Document 11 Filed 01/12/21 Page 2 of 2 Page ID #:47



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:

 4         Plaintiff Shawn Bedwell’s (“Plaintiff”) action against Defendant C.P.I. Properties,
 5   a California limited partnership (“Defendant”) is dismissed with prejudice. Each party
 6   will be responsible for their own fees and costs.
 7

 8

 9

10

11
     Dated:    January 12, 2021
12                                                       Hon.
                                                         H on. Jesus G. Be
                                                                         Bernal
                                                                           ernal
                                                         U nited States District Judge
                                                         United                      g
13                                                       C entral District of California
                                                         Central
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                              ORDER FOR DISMISSAL WITH PREJUDICE
